FILED

Aus -2 2011

C\erk, U.S. District and
Bankruptcy COuI'fS

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CC)LUMBIA

UNITED STATES OF AMERICA,

V.

CR. NO. 05-00203-02 (PLF)(AK)

KAREN M. PERRY,
Defendant.

\/\/\_/\_/\_/§/§/

REPORT AND RECOMMENDATION

This matter was referred to a United States Magistrate Judge by the Honorable Paul L.
Friedman for a Hearing on Violation of Defendant’s Supervised Release and a Report and
Recommendation.

Background

On January 20, 2006, the Defendant, Karen Perry, was sentenced to 72 months
imprisonment to be followed by 48 months supervised release, following her conviction for
Unlawful Possession With Intent to Distribute 5 Grams or More of Cocaine Base, in violation of
21 U.S.C. §84l(a)(l) and (b)(l)(B)(iii). In addition to a $100 special assessment, the trial court
imposed the following conditions:

0 drug aftercare; and

0 vocational/educational training.

On January 23, 2009, the trial court amended the Defendant’s sentence by reducing the
period of imprisonment to 60 months. Supervision began on October 14, 2009, and is scheduled
to terminate on October 13, 2013.

By Memorandum to the trial court dated April 29, 201 l, the Probation Officer noted two

violations of Ms. Perry’s supervised release. On February 9 and 25, 2011, the Defendant tested
positive for cocaine and heroin and on March 17, 23, and 28, 2011, she tested positive for use of
cocaine.

The second violation was for Defendant’s failure to comply with drug testing on March 1
and 19, 2011 and April 7, 15, and 25, 2011. She also failed to report for outpatient treatment on
March 8, 10, and 29, 2011, and on April 7 and 28, 2011.

Hearing on Violation of Supervised Release

A hearing on the Defendant’s alleged violations of her supervised release was held by the
undersigned on May 16, 2011. Ms. Perry was represented by counsel. At the hearing on
violation, the Probation Officer stated on the record the violations set forth in the Memorandum to
the trial court dated April 29, 2011. The Probation Officer also noted that Ms. Perry had
completed her in-patient treatment and was discharged; however, she failed to attend outpatient
counseling. The Defendant, through counsel, conceded the violations set forth in the Form 12
Request for Course of Action.

In light of the Defendant’s acknowledgment of the alleged violations, the Court finds by a
preponderance of the evidence that Ms. Perry failed to comply with the conditions of her
supervised release.

Recommendation

Because of Ms. Perry’s five positive tests for use of heroin and cocaine, coupled with her
failure to comply with drug testing five times between March 1 and April 25, 2011 and her failure
to report for outpatient treatment five times between March 8 and April 28, 2011, the Probation

Officer recommended that the trial court modify the conditions of Defendant’s supervision to

_2_

include placement in a halfway house for a period of 180 days. The Government concurred with
the recommendation of the Probation Office and the Defendant, through counsel, offered no
objection to the recommendation made by the Probation Officer.

The Probation Officer stated in his Memorandum dated April 29, 2011 that Ms. Perry

resides with her daughter in Southeast Washington, D.C., that Ms. Perry was at that time

unemployed, and she has paid her special assessment and submitted her DNA samples. While Ms.

Perry has been afforded a number of opportunities to participate in drug treatment during
supervision, she continues to abuse illegal substances. Between November of 2009 and October
of 201 0, she tested positive for cocaine or heroin on twelve occasions. As a result of that
noncompliance, she was directed to participate in detoxification and inpatient treatment from
October 20, 2010 to January 25, 2011.

Following Defendant’s completion of her residential inpatient treatment, she was referred
to individual counseling and put on Suboxone maintenance. Defendant failed to comply with her
individual counseling and was unsuccessfully discharged from the Suboxone program in March
2011.

Ms. Perry is currently required to participate in group counseling twice a week and to
comply with random drug testing at the Comprehensive Community Health and Psychological
Services Program. According to the Probation Officer, the Defendant fails to comply with
aftercare and makes excuses for noncompliance. She fails to accept any responsibility for her
actions and appears to display a lack of effort to adhere to her treatment.

The undersigned also concurs with the recommendation and if the trial court concurs with

the Probation Office and directs that Ms. Perry serve a period of 180 days in a community

_3_

corrections center, the undersigned will undertake to require that Ms. Perry report once a month
before the undersigned for purposes of closely monitoring both her drug tests and her attendance
for outpatient therapy.
Options Available to the Trial Court

The two violations constitute a Grade C violation. U.S.S.G. §7B1.l(a)(3). The Criminal
History Category is IIl. The recommended Guideline range is a minimum of five to a maximum
of 11 months. U.S.S.G. §7B1.4(a). Upon a finding of a Grade C violation, the trial court may
revoke supervised release; or extend the term of supervised release and/or modify the conditions
of supervision. U.S.S.G. §7B1.3(a)(2). The statutory provision for imprisonment would be a
maximum tenn of 36 months for a Class B felony.

If the trial court concurs in the recommendation of the Probation Office and the

Govemment, the trial court should so indicate below.

<7/» ‘//::7

ALA;N KAY
UNITED STATES . STRATEJUDGE

 

DATED; Juiy i, 2011

SEEN AND APPROVED:

DATED; 3 1 ll G)a.../L 

HoNoRABLE PAUL L.FRH~;DMAN
UNirED srATEs DisTRiCT CoURT JUDGE